20-11254-jlg      Doc 29      Filed 05/26/20 Entered 05/26/20 13:29:01                    Main Document
                                            Pg 1 of 3




  DAVIS POLK & WARDWELL LLP
  450 Lexington Avenue
  New York, New York 10017
  Telephone:    (212) 450-4000
  Facsimile:    (212) 701-5800
  Marshall S. Huebner
  Timothy Graulich

  Attorneys for Delta Air Lines, Inc.

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

                                                                  x
   In re:                                                         :
                                                                  :   Chapter 11
   LATAM Airlines Group S.A., et al.,                             :
                                                                  :   Case No. 20-11254 (JLG)
                                               Debtors.1          :
                                                                  :   Joint Administration Pending
                                                                  :
                                                                  x
                               NOTICE OF APPEARANCE
                         AND REQUEST FOR SERVICE OF PAPERS

            PLEASE TAKE NOTICE that the undersigned hereby appears in the above-

  captioned proceedings as counsel for Delta Air Lines, Inc. (“Delta”), and requests,

  pursuant to Rules 2002, 3017(a), 9007 and 9010(b) of the Federal Rules of Bankruptcy

           1        The “Debtors” in these chapter 11 cases, and each Debtor’s federal tax identification
  number (to the extent applicable), are as follows: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo
  S.A. (XX-XXXXXXX); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical
  Training LATAM S.A. (96- 847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A.
  (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A.
  (XX-XXXXXXX); Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A);
  LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX);
  Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX);
  Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX); Professional
  Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd.
  (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA
  (76- 9310053); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
  Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85-
  7753009); Professional Airlines Services Inc. (XX-XXXXXXX). For the purpose of these chapter 11 cases, the
  service address for the Debtors is: 6500 NW 22nd Street, Miami, FL 33131.
20-11254-jlg    Doc 29      Filed 05/26/20 Entered 05/26/20 13:29:01             Main Document
                                          Pg 2 of 3




  Procedure, Rule 2002-2(c) of the Local Bankruptcy Rules for the Southern District of

  New York and Sections 102(1) and 1109(b) of the United States Bankruptcy Code, that

  all notices given or required to be given in connection with the captioned proceeding, and

  all papers served or required to be served in connection therewith, be given and served

  upon:


                           Marshall S. Huebner
                           Timothy Graulich
                           Davis Polk & Wardwell LLP
                           450 Lexington Avenue
                           New York, New York 10017
                           Telephone:    (212) 450-4000
                           Facsimile:    (212) 701-5800
                           Email:        LATAM.routing@davispolk.com

          PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

  limitation, any and all notices in respect of any application, motion, petition, pleading,

  request, complaint, demand, order or any other paper filed in this proceeding whether

  such notice is formal or informal, written or oral, and whether transmitted by hand

  delivery, United States Mail, electronic mail, expedited delivery service, telephone, telex,

  telecopy or otherwise.

          This appearance and demand for notice and service of papers is not, and may not

  be deemed or construed to be, a consent to jurisdiction of the Bankruptcy Court over

  Delta. Further, this appearance and demand for notice and service of papers is not, and

  may not be deemed or construed to be, a waiver of any of Delta’s substantive or

  procedural rights, including without limitation: (i) Delta’s right to have final orders in

  non-core matters entered only after de novo review by a District Court; (ii) Delta’s right

  to trial by jury in any proceeding so triable herein or in any case, controversy or
                                                2
20-11254-jlg    Doc 29     Filed 05/26/20 Entered 05/26/20 13:29:01            Main Document
                                         Pg 3 of 3




  proceeding related hereto; (iii) Delta’s right to have the reference withdrawn by the

  District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any

  other rights, claims, actions, defenses, set-offs or recoupments, all of which Delta

  expressly reserves.



  Dated: New York, New York
         May 26, 2020
                                        By:   /s/ Marshall S. Huebner
                                              Marshall S. Huebner
                                              Timothy Graulich

                                        DAVIS POLK & WARDWELL LLP
                                        450 Lexington Avenue
                                        New York, New York 10017
                                        (212) 450-4000

                                        Attorneys for Delta Air Lines, Inc.




                                               3
